Citation Nr: 1749652	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-30 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to an effective date earlier than July 8, 2011 for a grant of non-service connected pension benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1986 to March 1989 and from June 1989 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center which denied an effective date earlier than July 8, 2011 for non-service connected benefits.  


FINDINGS OF FACT

1.  A claim for pension was originally denied April 1996; the Veteran did not appeal or submit new and material evidence within a year of this decision.  

2.  The Veteran filed a claim for nonservice-connected pension no earlier than July 8, 2011. 


CONCLUSION OF LAW

The requirements for an effective date prior to July 8, 2011 for non-service connected pension benefits have not been met. 38 U.S.C.A. § 1502, 1521, 5110, 7105 (West 2014); 38 C.F.R. § 3.159, 3.400 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal is from the initial effective date assigned with the grant of nonservice-connected pension, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, as this claim represents a downstream issue from the initial award of nonservice-connected pension, additional notice is not required. 

Furthermore, the Veteran has not alleged prejudice from any downstream notice defect. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). Thus, adjudication of his claim at this time is warranted.

The Veteran maintains that he is entitled to an effective date prior to July 8, 2011 for non-service connected pension benefits.  In the Veteran's notice of disagreement, his representative argued that the Veteran filed claims in 2010 for an acquired psychiatric disability (August 2010) and leukemia (November 2010) that may also be considered claims for pension under 38 C.F.R. §3.151(a) (2016).   

Pension benefits are payable to a veteran of war who has the requisite service and who is permanently and totally disabled due to disabilities not the result of his willful misconduct. 38 U.S.C.A. § 1502, 1521 (West 2014); 38 C.F.R. § 3.342 (2016). Permanent and total disability will be held to exist where the person is unemployable as a result of disability reasonably certain to last throughout the remainder of the person's life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340 (b), 4.15 (2016).

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400 (b) (2) (2016).

The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which a veteran became permanently and totally disabled.  38 C.F.R. § 3.400 (b) (1) (ii) (A)-(B) (2016). 

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2016). Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (a).

38 C.F.R. § 3.151 (a) provides that in general a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. (38 U.S.C. 5101(a) (West 2014)). It allows that a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation. 38 C.F.R. § 3.151 (a) (2016).  However, a claim for pension is not necessarily a claim for compensation. In Stewart v. Brown, 10 Vet. App. 15 (1997), the United States Court of Appeals for Veterans Claims (Court) explained that the phrase "may be considered" in 38 C.F.R. § 3.151(a) is discretionary rather than mandatory.  "Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it." Id, at 9, citing Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).

The Veteran was denied pension benefits in an April 1996 rating decision.  It was not appealed, nor was new and material evidence submitted within a year of this decision.  Therefore, it became final.  

The Board acknowledges the submission of two informal claims, one for an acquired psychiatric disability in August 2010 and one for leukemia in November 2010, as well as additional statements supporting these claims.  However, in both claims and in supporting statements, the Veteran did not reference the inability to work due to disability, thereby reasonably raising a claim of entitlement to non-service connected pension benefits.  In fact, in both claims the Veteran specifically stated that the benefit sought was entitlement to service connection.  Although VA is required to interpret a claimant's submissions broadly, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Thus, entitlement to an effective date earlier than July 8, 2011 must be denied.  The effective date of an award of pension is the date of receipt of the claim or the date entitlement arose, whichever is the later.  In this case, July 8, 2011 is the correct effective date as it is the date that the claim for non-service connected pension was received.  Although grateful for the Veteran's service, this appeal must be denied.


ORDER

Entitlement to an effective date earlier than July 8, 2011 for a grant of non-service connected pension benefits is denied. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


